Citation Nr: 0300957	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to service connection for diabetes mellitus.

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued in January 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C., denying the veteran's 
service connection claim for diabetes mellitus.  

The RO accepted the veteran's substantive appeal of its 
January 2001 rating decision as timely, even though the 
substantive appeal was filed in May 2002, because the 
statement of the case and blank Form 9 were initially sent 
to the wrong address (see notation on the veteran's VA 
Form 9).


FINDING OF FACT

No currently diagnosed diabetes mellitus is shown to be 
causally or etiologically related to the veteran's period 
of service.


CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated 
by service, and was not manifest to a degree of 10 percent 
or more within 1 year following separation from service. 
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his service connection claim for 
diabetes mellitus.  The veteran was issued a letter by the 
RO in October 1999 which explained, among other things, 
the evidence needed to support his claim of entitlement to 
service connection for diabetes mellitus (including 
evidence of a current disability), direct and presumptive 
service connection, and what medical evidence was needed 
to link the veteran's current disability to his active 
service in order to establish a service connection claim.  
This letter also outlined the actions that VA would take 
on the veteran's behalf in obtaining this evidence and 
requested the veteran's assistance in obtaining medical 
evidence that supported his claim.  In September 2000, 
Washington Hospital Center, Washington, D.C. (hereinafter, 
"Washington Hospital Center") issued a letter to the 
veteran stating that the treatment records that he had 
requested were unavailable.  Thus, the VA is not obligated 
to make further attempts in order to obtain these records.  
Finally, the veteran was issued a statement of the case by 
the RO in August 2001 and a supplemental statement of the 
case in October 2001.  These documents provided the 
veteran notice of the law and governing regulations 
(including the implementing regulations noted above) as 
well as the reasons for the determinations made regarding 
his claim of service connection for diabetes mellitus.

The record on this claim also shows that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  VA has obtained the 
veteran's service and VA medical records and private 
medical records from Washington Hospital Center (with the 
exception of the unavailable treatment records noted 
above).  It is noted that, in December 1994, the veteran 
indicated that he had had a glucose test and was treated 
for diabetes at Howard University Hospital, Washington, 
D.C., in 1977.  It does not appear that these records have 
been associated with the veteran's claims folder.  The 
Board finds, however, that further assistance in 
developing this claim is not necessary because, as will 
become apparent below, no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement to service connection for diabetes mellitus.  
As such, the veteran will not be prejudiced as a result of 
the Board deciding this claim.

A review of the veteran's service medical records shows no 
treatment, no pathology, no diagnosis, and no complaints 
of diabetes mellitus while the veteran was on active 
service.  In the report of medical history that 
accompanied the veteran's March 1980 pre-enlistment 
physical examination, the veteran denied any history of 
sugar or albumin in his urine.  Physical examination at 
that time revealed that the veteran's endocrine system was 
normal, urinalysis indicated that his urine was negative 
for albumin and sugar, and no pertinent defects were noted 
by the examiner.  A consultation report dated in April 
1980 noted a family history of diabetes, but no treatment 
or diagnosis of this condition was provided at that time 
or subsequently while the veteran was in service.  A May 
1981 "Disposition Form" signed by the veteran noted that 
he did not have diabetes or sugar in his urine.  A report 
of medical history that accompanied a periodic physical 
examination of the veteran accomplished in December 1981 
indicated that he did not have sugar or albumin in his 
urine.  Physical examination at that time showed that the 
veteran's endocrine system was normal, urinalysis 
indicated that his urine was negative for albumin and 
sugar, and no defects were noted.  Between December 1981 
and the veteran's discharge from active service in July 
1982, following regular visits to service physicians, 
there was no pertinent complaint of, treatment, or 
pathology for diabetes mellitus noted in his service 
medical records.  

The veteran's claim, filed in August 1999, stated that he 
had been treated at the VA Medical Center (VAMC) in 
Washington, D.C. (hereinafter "VAMC D.C.") for diabetes 
mellitus.  A review of the veteran's outpatient treatment 
records from VAMC D.C. shows that a general medical 
evaluation was requested after the veteran presented with 
a history of diabetes mellitus in January 1994.  On 
hospital admission for a hemorrhoidectomy in August 1994, 
the veteran provided a history of diabetes mellitus to the 
examining physician.  Following his admission, an 
endocrinology consult was obtained because of the 
increased blood glucose found incidentally on the 
veteran's admission labs.  The veteran was then started on 
twice daily isophane insulin.  A baseline ophthalmology 
examination was accomplished during the veteran's 
hospitalization in August 1994.  No diabetic changes to 
the veteran's vision were noted and the examination 
findings were normal for both eyes.  The discharge 
diagnosis included, among other things, insulin-dependent 
diabetes mellitus.  The veteran received regular insulin 
injections at VAMC D.C. following the diagnosis of 
insulin-dependent diabetes mellitus in August 1994.  

On admission to the emergency room at VAMC D.C. for 
complaints of left upper abdominal discomfort in November 
1994, a medical history of the veteran was obtained that 
included, among other things, the earlier diagnosis of 
insulin-dependent diabetes mellitus.  The veteran was 
examined again in the emergency room at VAMC D.C. in 
January 1995 after he had checked his blood sugar level at 
home and found it elevated.  The examining physician noted 
that the veteran was on 36/24 insulin at the time of this 
January 1995 admission and also that the veteran denied 
symptoms at that time.  The diagnostic impression was rule 
out true hyperglycemia.
 
In September 2000, the veteran requested that Washington 
Hospital Center submit to the RO records of treatment from 
November 1960 supporting his claim of entitlement to 
service connection for diabetes mellitus.  As noted above, 
Washington Hospital Center responded with a letter to the 
veteran in September 2000 stating that it had no record of 
the veteran receiving treatment at its facilities in 
November 1960.  In February 2001, Washington Hospital 
Center provided the RO with records of the veteran's 
treatment at that hospital from 1974 and 1977.  These 
records indicate that the veteran was admitted to the 
emergency room at Washington Hospital Center in February 
1974 for an eye injury and also in January 1977 for 
swelling on his face allegedly as a result of getting 
punched in the face.  Finally, in February 1977, the 
veteran was seen at the Eye Clinic at Washington Hospital 
Center and received an eye examination.

The veteran essentially claims in his substantive appeal 
that his diabetes mellitus existed prior to service and 
was aggravated by service or, in the alternative, that his 
diabetes mellitus was incurred in service.

I.  Aggravation

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).  A pre-existing injury or 
disease will be considered to have been aggravated by 
active military, naval, or air service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  In 
deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service, and 
then whether this worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet.App. 268, 271 
(1993); Hensley v. Brown, 5 Vet.App. 155, 163 (1993).  

Assuming for the sake of argument that the veteran's 
diabetes mellitus existed prior to his active service, the 
first issue is whether this pre-existing condition was 
aggravated during service.  Normally, a pre-existing 
injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2002).  In this case, again 
assuming for the sake of argument that the veteran's 
diabetes mellitus existed prior to service, the veteran 
has not presented any evidence that his diabetes mellitus 
worsened in any manner beyond that degree of disability 
that may have existed at the time of entry into service.  

As noted above, the veteran's service medical records do 
not show that his pre-existing diabetes mellitus (again, 
assuming without conceding that it existed prior to active 
service) underwent an increase in severity during service.  
The only reference to diabetes mellitus found in the 
veteran's service medical records occurred in the March 
1980 consultation report where a family history of 
diabetes was noted.  Subsequent service medical records do 
not indicate any pertinent complaints of, treatment, or 
pathology for diabetes (as noted above).  Further, 
repeated physical examination of the veteran during 
service revealed that his urinalysis was negative for 
sugar or albumin, his endocrine system was normal, and 
found no pertinent defects (as noted above).  Without 
objective medical evidence of an increase in disability 
caused by active service, there is no basis on which to 
support a finding that the veteran's pre-existing diabetes 
mellitus was aggravated by service (again, assuming 
without conceding that it existed prior to active 
service).

Given that there is no objective medical evidence on which 
to conclude that the veteran's pre-existing diabetes 
mellitus was aggravated by service, the remaining evidence 
on which the veteran relies to support his claim that his 
pre-existing diabetes mellitus was aggravated by service 
consists of lay statements that he submitted to the RO.  
This evidence is insufficient to establish service 
connection based on a claim of in-service aggravation of a 
pre-existing medical condition.  It is pointed out that, 
as a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of 
a claimed medical condition.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992).  Therefore, even assuming 
that the veteran's diabetes mellitus existed prior to his 
active service, the Board cannot assign any probative 
value to the veteran's lay assertions that his pre-
existing diabetes mellitus was aggravated by service, in 
determining whether there has been any measured worsening 
of the disability during service.

Significantly, as will be discussed below, and even 
assuming that the veteran's diabetes mellitus existed 
prior to his active service, none of the veteran's post-
service medical records contain a medical opinion stating 
that the veteran's current diabetes represents an increase 
in the underlying pathology of his pre-service diabetes 
mellitus that was caused by an incident during service.  
See Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  
Therefore, as there has been no measured worsening of the 
disability during service, the Board concludes that there 
is no evidence in the record of this claim that would 
support granting the veteran's claim of entitlement to 
service connection for diabetes mellitus on the basis of 
in-service aggravation of a pre-existing condition (again, 
assuming that the veteran's diabetes mellitus existed 
prior to service).

II.  Service Incurrence

After assuming for the sake of argument that the veteran's 
diabetes mellitus existed prior to service, and then 
having ruled out the veteran's contention that his 
condition was aggravated by service, the issue now becomes 
whether the veteran's current diabetes mellitus was 
incurred during service and whether his diabetes mellitus 
may be presumed to have been incurred within 1 year 
following separation from service.  In order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
injury or disease resulting in current disability was 
incurred coincident with service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  A 
chronic disease will be considered to have been incurred 
in service when manifested to a degree of 10 percent or 
more within 1 year following separation from active 
service.  See 38 C.F.R. § 3.307 (2002).  Diabetes mellitus 
shall be considered a chronic disease within the meaning 
of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (2002).

Taking into account the evidence outlined above, the Board 
finds that the veteran is not entitled to service 
connection for diabetes mellitus on the basis that this 
condition was incurred in service or was manifest within 1 
year following separation from service.  As noted above, 
the veteran's service medical records are devoid of any 
reference to a finding, diagnosis, or treatment for 
diabetes mellitus during his period of active service or 
within 1 year following his separation from service.  In 
fact, the first definitive diagnosis of diabetes mellitus 
occurred in August 1994, twelve years after the veteran's 
separation from service.  Beyond the veteran's service 
medical records, which do not demonstrate that his current 
diabetes mellitus was incurred in service, the remaining 
evidence on which the veteran relies to support his claim 
of entitlement to service connection for diabetes mellitus 
on the basis that this condition was incurred in service 
are lay statements that he submitted to the RO.  As with 
the veteran's claim that his current diabetes mellitus 
existed prior to service and was aggravated by service 
(hereinafter, "the veteran's aggravation claim"), the lay 
statements that he submitted to the RO are insufficient to 
establish that his current diabetes mellitus was incurred 
in service or was manifest within 1 year following 
separation from service and that he is entitled to claim 
service connection on that basis.  It is pointed out that, 
as a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of 
a claimed medical condition.  See Espiritu, supra.  
Therefore, as with the veteran's aggravation claim, the 
Board cannot assign any probative value to the veteran's 
lay assertions that his diabetes mellitus was incurred in 
service.

In conclusion, the Board finds that even though the Howard 
University records identified by the veteran were not 
associated with this claim, as noted above, there is no 
prejudice to the veteran in its consideration of this 
claim on the merits in the first instance.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1995); VAOGCPREC 16-92 (1992); 
57 Fed.Reg. 49747 (1992).  As noted above, the duty to 
notify and the duty to assist the veteran in developing 
evidence to support his claim of entitlement to service 
connection for diabetes mellitus have been met.  Under 
either theory advanced by the veteran on appeal - that his 
diabetes mellitus existed prior to service and was 
aggravated by service or that he incurred diabetes 
mellitus during service - his claim of entitlement to 
service connection for diabetes mellitus should be denied.  
There is no competent medical evidence on the record of 
this claim that the veteran's diabetes mellitus was 
aggravated by service (if it existed prior to service), 
was incurred in service, or was manifest within 1 year 
following his separation from service.  Therefore, given 
the particular facts of this case and given that the RO 
complied with the duty to notify and duty to assist, the 
Board finds that further assistance to the veteran in 
developing this claim is not warranted, as there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2002).

Given the foregoing, the Board denies the veteran's claim 
of entitlement to service connection for diabetes 
mellitus.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

